Case 2:14-cv-05723-ES-JSA Document 66 Filed 03/26/21 Page 1 of 8 PageID: 531




Not for Publication

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                             :
ARTHUR WOFFORD, and                          :
VINCENT RAY,                                 :
                                             :
                      Plaintiffs,            :           Civil No. 14-5723 (ES)
                                             :
                      v.                     :                 OPINION
                                             :
GARY LANIGAN, Commissioner of the            :
New Jersey Department of Corrections,        :
                                             :
                      Defendant.             :
                                             :

SALAS, DISTRICT JUDGE

       Before the Court are cross-motions for summary judgment filed by Plaintiffs Arthur

Wofford and Vincent Ray (D.E. No. 60) and Defendant Gary Lanigan, the Commissioner of the

New Jersey Department of Corrections (“NJDOC”) (D.E. No. 61). Plaintiffs are two former

inmates of NJDOC, and they claim that Lanigan violated their rights under the Equal Protection

Clause by declining to pay them cash for work credits they received in prison. The Court has

considered the parties’ submissions and decides this matter without oral argument. Fed. R. Civ.

P. 78(b); L. Civ. R. 78.1(b). Because Plaintiffs have provided no evidence that Lanigan, or anyone

else employed at NJDOC, paid a similarly situated former inmate, the Court GRANTS Lanigan’s

motion, DENIES Plaintiffs’ motion, and enters judgment in favor of Lanigan.

I.     Background

       In the 1990s, both Plaintiffs were sentenced to mandatory minimum terms of thirty years.

Both were released in 2012. While incarcerated in various NJDOC facilities, both worked and

earned “commutation credits” and “work credits,” in addition to their regular hourly pay. Wofford
Case 2:14-cv-05723-ES-JSA Document 66 Filed 03/26/21 Page 2 of 8 PageID: 532




earned 3,904 commutation credits and 2,873 work credits, and Ray earned 3,651 commutation

credits and 2,642 work credits. Because they were serving mandatory minimum sentences,

N.J.S.A. § 30:4-123.51(a) prohibited them from using their credits to reduce their sentences.

However, relying on N.J.S.A. § 30:4-92—which says that compensation for inmates can be in the

form of cash, a reduction in sentence, or both—Plaintiffs contend they are entitled to cash payment

in exchange for their work credits. In other words, they appear to suggest that when they left

prison, they were entitled to a lump sum payment of some amount. Though the Court is not

convinced by that statutory argument—indeed, N.J.S.A. § 30:4-92 says, “Compensation for

inmates of correctional institutions may be in the form of cash at established inmate wage rates or

remission of time from sentence or both” (emphasis added), and Plaintiffs were paid a wage while

working in prison—Lanigan does not point to any authority suggesting that NJDOC cannot make

such a lump sum payment.

       On September 9, 2014, Plaintiffs filed suit against Lanigan; Beverly Hastings, an

administrator of East Jersey State Prison; and NJDOC. (D.E. No. 1). They brought claims under

42 U.S.C. § 1983. On December 28, 2015, the Court dismissed their complaint in its entirety.

(D.E. Nos. 12 & 13). Most of their claims were dismissed with prejudice, but their personal

capacity equal protection claim was dismissed without prejudice. On April 18, 2016, Plaintiffs

sought to revive that claim by moving to reopen/amend. (D.E. No. 14).

       The Court denied their motion on November 17, 2017. (D.E. No. 16). It appeared, the

Court said, that Plaintiffs were alleging a “class of one” theory of equal protection, which requires

them to allege they were intentionally and unreasonably treated less favorably than similarly

situated persons. (Id. at 4). However, the Court went on, they “failed to allege that . . . those

serving sentences whose maximum and minimum are the same[] were given pay and a reduction




                                                 2
Case 2:14-cv-05723-ES-JSA Document 66 Filed 03/26/21 Page 3 of 8 PageID: 533




in their prison terms.” (Id.). The Court gave Plaintiffs one more opportunity to amend their

complaint. (Id. at 5).

       On December 15, 2016, Plaintiffs filed the second amendment complaint (“SAC”), this

time naming Lanigan as the only defendant. (D.E. No. 18). After the Court granted Plaintiffs’

motion to reopen/amend (D.E. No. 21), Lanigan moved to dismiss the SAC. (D.E. No. 28). On

March 6, 2019, the Court denied the motion. (D.E. No. 38). In the SAC, as the Court explained,

Plaintiffs alleged that two former inmates—namely, Sheena Perry and Andre Judson—served

mandatory minimum sentences, just as Plaintiffs did, but were compensated for work credits they

earned while in prison, unlike Plaintiffs. (Id. at 2–3). If true, that could support a claim that

Lanigan, as commissioner of NJDOC, violated Plaintiffs’ rights to equal protection by failing to

similarly compensate them.

       Now that discovery has concluded, both parties have moved for summary judgment on

Plaintiffs’ equal protection claim.

II.     Legal Standard

       Under Rule 56(a), a “court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” The mere existence of an alleged disputed fact is not enough. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247 (1986). Rather, the opposing party must prove that there is a genuine

dispute of a material fact. Id. at 247–48. An issue of material fact is “genuine” if “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Id. at 248. A fact

is “material” if under the governing substantive law, a dispute about the fact might affect the

outcome of the lawsuit. Id. Factual disputes that are irrelevant or unnecessary will not preclude

summary judgment. Id. On a summary judgment motion, the moving party must first show that




                                                3
Case 2:14-cv-05723-ES-JSA Document 66 Filed 03/26/21 Page 4 of 8 PageID: 534




no genuine issue of material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The

burden then shifts to the nonmoving party to present evidence that a genuine issue of material fact

compels a trial. Id. at 324. To meet its burden, the nonmoving party must offer specific facts that

establish a genuine issue of material fact, not just “some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986). Thus,

the nonmoving party cannot rely on unsupported assertions, bare allegations, or speculation to

defeat summary judgment. See Ridgewood Bd. of Educ. v. N.E. ex rel. M.E., 172 F.3d 238, 252

(3d Cir. 1999). The Court must, however, consider all facts and their reasonable inferences in the

light most favorable to the nonmoving party. See Pa. Coal Ass’n v. Babbitt, 63 F.3d 231, 236 (3d

Cir. 1995).

III.   Discussion

       Plaintiffs do not challenge New Jersey’s statutory scheme prohibiting inmates detained

pursuant to mandatory minimum sentences from using their work credits to reduce their sentences.

Rather, they claim that they, as two inmates detained pursuant to mandatory minimum sentences,

were treated less favorably than other inmates detained pursuant to mandatory minimum sentences.

(D.E. No. 60-2 (“Pls.’ Mov. Br.”) at 6–7, 10).

       Where a plaintiff does not allege membership to a particular class or group, the plaintiff

can advance a “class of one” theory of equal protection. See Village of Willowbrook v. Olech, 528

U.S. 562, 564 (2000). To advance such a theory, a plaintiff must show that: “(1) the defendant[s]

treated him differently from others similarly situated, (2) the defendant[s] did so intentionally, and

(3) there was no rational basis for the difference in treatment.” Hill v. Borough of Kutztown, 455

F.3d 225, 239 (3d Cir. 2006). To be “similarly situated,” parties must be “alike in all relevant

aspects.” Perano v. Twp. of Tilden, 423 F. App’x 234, 238 (3d Cir. 2011) (citing Startzell v. City




                                                  4
Case 2:14-cv-05723-ES-JSA Document 66 Filed 03/26/21 Page 5 of 8 PageID: 535




of Philadelphia, 533 F.3d 183, 203 (3d Cir. 2008)); see also Mosca v. Cole, 217 F. App’x 158,

164 (3d Cir. 2007) (affirming a grant of judgment for the defendant on an equal protection, “class

of one” claim where the plaintiff failed to identify a similarly situated individual who was treated

differently).

         Thus, Plaintiffs must point to former inmates who served a mandatory minimum sentence,

like Plaintiffs, but were compensated for their earned work credits. Plaintiffs point to four such

persons whom they claim received this more favorable treatment: Sheena Perry, Andre Judson,

Lester Johnson, and Steven Geiger. (Pls.’ Mov. Br. at 6–7, 10). Not one, however, supports their

claim.

         Plaintiffs provide very little information about Sheena Perry. (Id. at 7). In their SAC, they

allege that in 2001, “the court” held Perry was entitled to receive monetary compensation for work

credits. (SAC ¶ 16). Plaintiffs further allege Perry did receive such compensation. (Id.). In

support, they provided a partial case citation, which appears to be from the New Jersey Superior

Court Appellate Division, but they do not provide a copy of an opinion or order or any other way

to obtain either. (Id.). In their statement of undisputed material facts, Plaintiffs do not so much as

mention Perry. (D.E. No. 60-1). Nor did they submit any evidence supporting their claim that

Perry is a proper comparator, i.e., that she served a mandatory minimum sentence and was paid

cash for earned work credits after so serving. Lanigan submits only a little more with respect to

Perry, in the form of a sworn declaration of Karen Hughes, an administrative analysist in the

Division of Operations of NJDOC. (D.E. No. 61-4, Ex. D (“Hughes Decl.”)). Hughes attests that

Perry is a former inmate of NJDOC who was originally sentenced to serve a mandatory minimum

term of thirty years. (Id. ¶ 8). But Hughes goes on to say that Perry was resentenced to time served

on June 19, 2002, after serving only nineteen years. (Id.). There is no indication in the record as




                                                  5
Case 2:14-cv-05723-ES-JSA Document 66 Filed 03/26/21 Page 6 of 8 PageID: 536




to why Perry’s sentence was reduced. The Court is thus left without any evidence supporting

Plaintiffs’ claim that Perry is similarly situated to Plaintiffs but treated more favorably by Lanigan,

i.e., that she was paid cash for earned work credits after serving a mandatory minimum sentence.

They provide no evidence she was ever even paid. Much less do they rebut Lanigan’s assertion

that, if she was paid, it was after she received a sentence reduction from her original mandatory

minimum term.1

         Similarly, Plaintiffs have provided very little information about Judson. (Pls.’ Mov. Br. at

7). In their SAC, they allege that “the New Jersey Court of Appeals ruled that Andre Judson, an

ex-offender, should receive cash for credits he earned while incarcerated.” (SAC ¶ 17). In support,

they provide, as they did for Perry, a partial case citation, which appears also to be to a case from

the New Jersey Appellate Division, but they do not provide a copy of an opinion or order or any

other way to obtain either. (Id.). And just as they failed to do with Perry, Plaintiffs did not mention

Judson in their statement of undisputed facts, nor did they provide any evidence supporting their

allegations concerning Judson’s situation. However, the Court was able to obtain the case

document Plaintiffs cite through the court filings in Judson’s federal habeas case. (Case No. 05-

0697, D.E. No. 1-2, at 2–4 (CM/ECF pagination)). In an unpublished per curiam decision, the

Appellate Division rejected Judson’s argument he was entitled to a reduction in sentence as a result

of his earned work credits and noted “[h]e thus will receive cash pursuant to N.J.S.A. 30:4-92 and

N.J.A.C. 10A:9-5.1(b)2.” (Id. at 4). There is no further discussion of the issue, nor is there any

indication whether Judson was ever even compensated. In addition, there is no indication that the




1
         In their opposition to Lanigan’s motion for summary judgment, Plaintiffs complain that there is “no
explanation as to why [P]laintiffs were not entitled to the same relief as Ms. Perry because they were similarly situated
to her.” (D.E. No. 65, at 4). But the Court cannot assume why Perry’s sentenced was reduced, or that her sentence
was reduced because of her earned work credits. It is Plaintiffs’ job to figure that out and to inform the Court why
they were similarly situated to Perry with respect to her reduction in sentence.


                                                           6
Case 2:14-cv-05723-ES-JSA Document 66 Filed 03/26/21 Page 7 of 8 PageID: 537




Appellate Division was referring to any payment beyond that which Plaintiffs received and all

other inmates receive for the work they perform in prison. Importantly, Lanigan submits evidence

suggesting Judson was never paid. In her sworn declaration, Hughes attests that “Judson was paid

for his work time, but was not awarded further remuneration for his inapplicable credits.” (Hughes

Decl. ¶ 14). Plaintiffs have put forth no evidence to refute this contention.

       In their moving brief, Plaintiffs argue they are similarly situated to Johnson and Geiger.

(Pls.’ Mov. Br. at 6, 10). They named neither person in their SAC, and it appears to be the first

time they have mentioned these individuals. Even assuming it appropriate to consider Plaintiffs’

arguments concerning those two alleged comparators, their presence does not create a genuine

dispute of material fact. In support of their claim that Johnson and Geiger are appropriate

comparators, Plaintiffs cite the dismissals of Johnson and Geiger’s respective civil rights

complaints. (Id. at 6 (citing Johnson v. New Jersey Dep’t of Corr., No. 06-0926, 2006 WL

1644807 (D.N.J. June 2, 2006)); id. at 10 (citing Geiger v. Balicki, No. 11-5888, 2012 WL 1339436

(D.N.J. Apr. 17, 2012))). In both cases, Johnson and Geiger claimed they were entitled to cash

payment for their work credits, and in both cases, the Court dismissed their claims on the basis

they had not alleged their mandatory minimum sentences had expired as would be required to

receive such payment under N.J.S.A. § 30:4–123.51(a). Geiger, 2012 WL 1339436, at *3;

Johnson, 2006 WL 1644807, at *3. Contrary to Plaintiffs’ suggestions, however, in neither case

did the Court hold that Johnson and Geiger were entitled to cash payments. And there is no

evidence suggesting that either of them, upon completion of their sentences, received such

payment. Accordingly, Plaintiffs have failed to meet their burden to show that Johnson and Geiger

are similarly situated to them and were intentionally treated more favorably.




                                                 7
Case 2:14-cv-05723-ES-JSA Document 66 Filed 03/26/21 Page 8 of 8 PageID: 538




       In sum, there is no evidence in the record on which a reasonable juror could find that

another former prisoner, whose sentence and mandatory minimum were the same length, received

payment for unused work credits upon release from custody. Accordingly, Plaintiffs have failed

to meet the first two prongs of their equal protection claim. See Hill, 455 F.3d at 239. The

undisputed material facts make clear that Defendant Lanigan is entitled to judgment in his favor.

IV.    Conclusion

       For the reasons set forth above, Defendant’s motion for summary judgment (D.E. No. 61)

is GRANTED and Plaintiffs’ motion for summary judgment is DENIED (D.E. No. 60). An

appropriate Order accompanies this Opinion.



                                                            /s/Esther Salas
Date: March 26, 2021                                        Esther Salas, U.S.D.J.




                                                8
